DETAILED ACTION
Claims 1–22 are pending in the present application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Suggestions for distinguishing over the prior art of record may be found in the Conclusion section.	
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received, whose papers have been placed of record in the file.

Specification
The title of the invention, “TOUCH DEVICE, DRIVING METHOD THE SAME AND TOUCH SYSTEM”, is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “TOUCH DEVICE FOR PASSIVE RESONANT STYLUS, DRIVING METHOD THE SAME AND TOUCH SYSTEM”.
The disclosure is objected to because of the following informalities:
para. 16, 27 and claims 5,16:  “tracers” is used instead of “traces” i.e. these terms are interchanged- only one spelling should be used- the conventional term is “traces”.
Claim 1: states “wherein the electrodes includes electrodes in which directions of currents induced in the electrodes by the resonance circuit are opposite to each other”.
-  This is awkwardly stated and unnecessarily repeats the term “electrodes” three times; 
- “includes” should be “include”, and
- “wherein the electrodes includes electrodes” makes no distinction between the first and the second electrodes so there are issues with antecedence basis. For examples, are the electrodes that are included some or all of the original electrodes?
It is suggested to rewrite this limitation as: “wherein the resonance circuit induces currents in opposite directions in at least some of the electrodes among the plurality of electrodes”

Claims 2, 21, and 22 are objected to for the same reasons. Stating “wherein the traces includes traces”  lacks antecedence and could be restated more efficiently.
Claim 5 refers to “tracers”. This is believed to be a spelling error and should be “traces”.

Appropriate correction is required.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Although a best effort has been made to indicate the most relevant paragraphs of the prior art, for purposes of brevity there may be other pertinent paragraphs that have not been explicitly listed but are implicitly understood when viewing the prior art as a whole.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–3, 5, 9, 15–17, and 21–22 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi Mizuhashi et al, USPGPUB 2019/0179460 A1 (hereinafter “Mizuhashi”) in view of Joo-Hoon Lee et al, USPGPUB 2016/0084781 A1 (hereinafter “Lee”).
Regarding claim 1, Mizuhashi discloses a touch device for sensing a position of a stylus including a resonance circuit, comprising: a display panel (Figs. 1,6B: display device 1, light guide plate), a window positioned on the display panel (CF glass substrate CGB); a plurality of electrodes positioned between the display panel and the window (Fig. 1: sensor plate, Figs. 20-21; para. 301: RL,TL: a magnetic field is formed on the touch display panel by connecting the electrodes together to form a loop); and a touch controller (Figs. 8-9; para. 150: touch control device 6) configured to receive a sensing signal from the electrodes to determine a position of the stylus (“PEN”) close to the window, 

    PNG
    media_image1.png
    496
    646
    media_image1.png
    Greyscale

However although Mizuhashi discusses the resonance circuit (para. 75, 97, 99; Figs. 13A,B), Mizuhashi is silent on the direction of the induced currents after driving.
Lee teaches an analogous stylus touch sensing device using electromagnetic resonance (see para. 97),

    PNG
    media_image2.png
    537
    595
    media_image2.png
    Greyscale

wherein the electrodes includes electrodes in which directions of currents induced in the electrodes by the resonance circuit are opposite to each other (Lee Figs. 3A,3B,7; para. 95-97,107-110: when a drive circuit drives current in one direction 310, the resonance circuit in the stylus drives currents in the opposite direction 320/330, and this may involve multiple electrode wires 302,303,306,307).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to apply the known technique taught by Lee of sensing the opposite currents after driving, to the base touch device of Mizuhashi. According to Lee para. 10 and 107, this would have helped to sense and identify a stylus or object located outside the electronic device when it falls within a designated range. In addition, following Lenz’s Law in Physics, the induced current is a natural phenomenon when a driving current is applied, so one would have expected currents going in opposite directions in several electrodes nearby to the current loops formed by Mizuhashi.

Regarding claim 2, Mizuhashi modified by Lee discloses the touch device of claim 1, wherein some of the electrodes are positioned in a touch area (Mizuhashi Figs. 20-21; Lee para. 107-110), and the touch device further includes a plurality of traces positioned at an edge of the touch area and connected to correspond to the electrodes (Mizuhashi Figs. 20-21: the traces leading to Vss and TSVcom; Lee Fig. 7: illustrated at lower left corner), wherein the traces includes traces in which directions of currents induced in the traces by the resonance circuit are opposite to each other (Lee: the induced eddy currents 330, denoted by the fainter arrows, are shown to flow opposite each other in the traces leading to circuits 308 and 312).

Regarding claim 3, Mizuhashi modified by Lee discloses the touch device of claim 2, wherein a current in a same direction as that of correspondingly connected traces is induced in the electrodes (Lee Fig. 7: whichever way the current flows in the traces connected to Lee’s electrodes, analogous to Mizuhashi’s TL and RL electrodes, is the way in which the current flows in the electrodes, i.e. it’s in a same direction).

Regarding claim 5, Mizuhashi modified by Lee discloses the touch device of claim 2, wherein the electrodes include a plurality of first electrodes extending in a first direction (Mizuhashi Figs. 20-21: TL), and the tracers include first traces extending in a second direction intersecting the first direction and connected to first ends of a first group of the first electrodes (Mizuhashi: first traces extending in a first direction along the left side of the panel make a 90 degree turn into a second direction before connecting with a first group of first electrodes TLn+1,TLn+2), and second traces connected to second ends of a second group of the first electrodes (Mizuhashi: second traces extending along the right side connect to other ends of a second group of first electrodes TLn+3,TLn+4).

Regarding claim 9, Mizuhashi modified by Lee discloses the touch device of claim 1, wherein each of the electrodes includes two signal input terminals (Mizuhashi para. 296,305: Vss and TSVCOM), and the touch controller outputs a magnetic signal for sensing the resonance circuit by grounding one of the two signal input terminals and applying a driving signal to the other (Mizuhashi Figs. 20-21; para. 162: VSS is grounded and the driving signal is applied through TSVCOM).
Regarding claim 15, Mizuhashi teaches a driving method for a touch device for sensing a position of a stylus including a resonance circuit driving, comprising: 
outputting a driving signal to a plurality of electrodes (Mizuhashi Fig. 3A; para. 95-96: TGT); receiving a sensing signal from the electrodes (Mizuhashi Fig. 3B; para. 99-102: TDT), and determining the position of the stylus from the sensing signal (Figs. 8-9, 20-21; para. 155: a PEN position is determined). 
However, although Mizuhashi discusses the resonance circuit (para. 75, 97, 99; Figs. 13A,B), Mizuhashi is silent on the direction of the induced currents after driving.
Lee teaches an analogous stylus touch sensing device using electromagnetic resonance (see para. 97),
the sensing signal including currents induced in the electrodes in opposite directions by the resonance circuit (Lee Figs. 3A,3B,7; para. 95-97,107-110: please refer to the discussion of claim 1). 
Please refer to the same obviousness motivation of claim 1.

Regarding claim 16, Mizuhashi modified by Lee discloses the driving method of claim 15, wherein some of the electrodes are positioned in a touch area, the touch device further includes a plurality of traces positioned at an edge of the touch area and connected to correspond to the electrodes, and the sensing signal includes currents induced in the tracers in opposite directions by the resonance circuit (Mizuhashi Figs. 20-21; Lee para. 107-110: Please refer to the discussion of claim 2 for the same additional limitations).

Regarding claim 17, Mizuhashi modified by Lee discloses the driving method of claim 16, wherein a current in a same direction as that of correspondingly connected traces is induced in the electrodes (Lee Fig. 7: Please refer to the discussion of claim 3 for the same additional limitations).
Regarding claim 21, Mizuhashi discloses a touch system comprising: a stylus configured to include a resonance circuit; and a touch sensor configured to receive a sensing signal from a plurality of electrodes to determine a position of the stylus, (please refer to the discussion of claim 1 for the same limitations).
However although Mizuhashi discusses the resonance circuit (para. 75, 97, 99; Figs. 13A,B), Mizuhashi is silent on the direction of the induced currents after driving.
Lee teaches an analogous stylus touch sensing device using electromagnetic resonance (see para. 97), wherein the electrodes includes electrodes in which directions of currents induced in the electrodes by the resonance circuit are opposite to each other (Lee Figs. 3A,3B,7; para. 95-97,107-110: please refer to the discussion of claim 1).
Please refer to the same obviousness motivation of claim 1.

Regarding claim 22, Mizuhashi modified by Lee discloses the touch system of claim 21, wherein some of the electrodes are positioned in a touch area, the touch sensor further includes a plurality of traces positioned at an edge of the touch area and connected to correspond to the electrodes, and wherein the traces includes traces in which directions of currents induced in the traces by the resonance circuit are opposite to each other (Mizuhashi Figs. 20-21; Lee para. 107-110: Please refer to the discussion of claim 2 for the same additional limitations).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuhashi in view Lee, and further in view of Sungyong Cho et al, USPGPUB 20220214791 A1 (hereinafter “Cho”).
Regarding claim 10, Mizuhashi modified by Lee discloses the touch device of claim 1, wherein each of the electrodes includes two signal input terminals (Mizuhashi Figs. 20-21; para. 162: VSS is grounded and the driving signal is applied through TSVCOM), however they fails to teach applying driving signals of opposite phases.
Cho like Mizuhashi also teaches a touch device for detecting a stylus, and the touch controller outputs a magnetic signal for sensing the resonance circuit by applying driving signals of opposite phases to the two signal input terminals (Cho para. 39, 78: a positive phase signal and an inverse phase signal are applied to a first and a second driving channel).
It would have been obvious to one of ordinary skill to apply the known driving technique taught by Cho to the touch device of Mizuhashi modified by Lee. According to Cho para. 3-4, this would have helped to avoid parasitic capacitance because the inverse phase signal is a compensation signal that helps to prevent it.

Claims 11–13 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuhashi in view Lee, and further in view of Keiji Tatsuno et al, USPGPUB 20220129094 A1 (hereinafter “Tatsuno”).
Regarding claim 11, Mizuhashi modified by Lee discloses the touch device of claim 1, however they fail to explicitly teach a magnetic shield layer.
Tatsuno like Mizuhashi teaches a touch sensing device for sensing a stylus, further comprising a magnetic field shielding layer formed on a different layer from that of the electrodes (Tatsuno Fig. 2; para. 61-62,67: a magnetic path shield layer 421 is formed separately from the “digitizer” touch sensing electrodes layer)..
It would have been obvious to one of ordinary skill to apply the known magnetic shielding technique taught by Tatsuno to the touch device of Mizuhashi modified by Lee. According to Tatsuno para. 9, the magnetic shielding layer “prevents divergence of magnetic flux and thus improves the detection sensitivity, relative to the electronic pen, of the position detection sensor 103 operable by electromagnetic induction coupling”.

Regarding claim 12, Mizuhashi modified by Lee and Tatsuno discloses the touch device of claim 11, wherein the display panel has a folding area that is bent about a folding axis (‘d’) and a non-folding area spaced apart by the folding area (Tatsuno Fig. 2: 42A,42B), and the magnetic field shielding layer is positioned to correspond to both the folding area and the non-folding area (Tatsuno Fig. 2; para. 62, 69: the magnetic path shield layer 421 is positioned to correspond to both the nonfolding area through halves 4211 and 4212, and the folding area through layer 4213). Please refer to the same obviousness motivation of claim 11.

Regarding claim 13, Mizuhashi modified by Lee and Tatsuno discloses the touch device of claim 11, wherein the display panel has a folding area that is bent about a folding axis (‘d’) and a non-folding area spaced apart by the folding area (Tatsuno Fig. 2: 42A,42B), and the magnetic field shielding layer is spaced apart to correspond to the non-folding area (Tatsuno Fig. 2; para. 62, 69: the magnetic path shield layer 421 is positioned to correspond only to the nonfolding area through halves 4211 and 4212, when layer 4213 is absent- “configured to be not in contact with the first and second sheet portions 42A and 42B”). Please refer to the same obviousness motivation of claim 11.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuhashi in view Lee, and further in view of Jungsek Oh et al, USPGPUB 20220208861 A1 (hereinafter “Oh”).
Regarding claim 14, Mizuhashi modified by Lee and Tatsuno discloses the touch device of claim 1, however they fail to explicitly disclose the electrodes formed of a metal mesh. 
Oh also teaches a touch device for sensing a stylus, wherein the electrodes is formed of a metal mesh (Oh para. 12,112: “The plurality of first portions SP1 and the plurality of second portions BP1 may have a mesh structure”).
It would have been obvious to one of ordinary skill to apply the known technique of a mesh structure taught by Oh to the electrodes of Mizuhashi modified by Lee. This is a common way of manufacturing touch electrodes from alternative materials such as silver wire or carbon nanotubes that may decrease line resistance in the wires and therefore increase touch sensitivity.

Allowable Subject Matter
Claims 4, 6–8, and 18–20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4 and 18, no prior art, either alone or in combination, teaches or suggests wherein a current in a different direction from that of correspondingly connected traces is induced in the electrodes, in combination with all other limitations. The prior arts found do not go into details for receiving the eddy currents generated by a stylus, in particular, the placement of traces on various sides to receive the eddy currents in various directions resulting from a stylus resonating circuit. Mizuhashi is directed only to driving the electrodes, not to receiving the resonances.
Regarding claims 6 and 19, Mizuhashi and Lee fail to disclose the touch controller determines a gap between electrodes in which the directions of the induced currents are opposite to each other as a position of the stylus, in combination with all other limitations. They and others fails to relate gaps between electrodes to directions of induced currents in sensing a stylus position.
Regarding claims 7 and 20, the prior arts fail to determine a gap between electrodes having a largest difference in magnitude of the induced currents as a position of the stylus, in combination with all other limitations.
Regarding claim 8, Mizuhashi and Lee fail to disclose an antenna for sensing the resonance circuit that includes bridges and is formed in a same layer as that of the electrodes, in combination with all other limitations. Oh teaches an antenna formed on a same layer as that of the electrodes (para. 22,109,129-130: sensor layer IS) and a plurality of bridges connecting the dummy electrodes to each other (Fig. 9; para. 129,147-149: ANP), but fails to teach or suggest the antenna are used to sense a resonance circuit in an external electronic device. Others teach antennae for sensing external electronic devices, but do not provide specifics on the types of antenna such as including bridges.
Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Lim also teaches inductive pen sensing. Park para. 194 and Shin para. 171 also teach similar display panels with a folding area. Katsurahira para. 29 also teaches a metal mesh structure for electrodes.
Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M RITCHIE whose telephone number is (571) 272-4869 and whose fax number is 571-273-4869. The examiner can normally be reached on Monday- Friday, 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K. Patel can be reached on 571-272-7677.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/Primary Examiner, Art Unit 2628